Action of trespass in which the plaintiff alleged “that the defendant, being then and there an agent commissioned by the governor and council pursuant to the R. S., Chap. 126, Sec. 65, broke and entered the plaintiff’s close, to wit, her dwelling house, without warrant, license or legal authority therefor, then and there, in her presence, wilfully, wantonly and maliciously used and directed toward the plaintiff, violent, threatening, profane and abusive language accompanying said language with threats to arrest the plaintiff and take her to Belfast unless she gave him permission in writing to shoot forthwith, certain cattle, the property of her husband who was then absent from, home, he the said defendant having no warrant or legal authority to arrest the plaintiff or shoot the cattle; whereby and by reason-of the defendant’s violent language, threats of arrest and other unlawful acts, as aforesaid, the plaintiff became frightened, terrified and sick, and suffered and still suffers great pain and mental anguish and has been put to great expense for medical attendance and treatment, to her great damage.”
The jury found for the plaintiff and returned a verdict for $65.67, and the defendant moves for a new trial on the usual grounds.
The evidence was conflicting throughout and from the record wo are clear that the questions, were exclusively and peculiarly jury questions, both as to facts and circumstances, as well as to credibility of the witness. While the result may not be free from doubt, and the question is close, we cannot say from all the evidence that the verdict is clearly wrong. Dunning v. Staples, 82 Maine, 432. Motion overruled. Judgment on the verdict.